DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 Status of Claims
Claims 1, 6 and 17 are amended in view of applicant’s response filed 9/25/2020.  Claims 4 and 11-16 are canceled.  Therefore, claims 1-3, 5-10 and 17-21 are currently under examination.
Status of Previous Rejections
The rejection of claims 1-3, 5-10 and 17-21 under 35 U.S.C. 103 as being unpatentable over Aruga et al. US 2015/0218679(Aruga) has been withdrawn in view of applicant’s claim amendments in the response filed 9/25/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0111081(Chen).
Chen teaches a method of producing an aluminum alloy product, comprising process steps including continuous casting, preheating, homogenizing, hot rolling to final gauge, solutionizing, quenching, and aging[0064-0078], wherein cold rolling is an optional step[0079] and the hot rolling produces the final gauge[0078].  Chen further teaches that the aluminum alloy comprises ≤ 0.5 wt% Si, ≤ 0.5 wt% Fe, about 0.9-3 wt% Cu, ≤ about 0.4 wt% Mn, about 1-3 wt% Mg, ≤ about 0.4 wt% Cr, about 3-11 wt% Zn, ≤ about 0.3 wt% Ti, ≤ about 0.5 wt% Zr, remainder Al and inevitable impurities [0014-0022].
Regarding claims 1-3, 8-9, 17-18 and 20-21, Chen further teaches that the homogenizing heat treatment takes place at 430-490ºC[0074], which is lower than the casting temperature, the examiner concludes that the process of Chen would have implicitly included the claimed cooling step upon exit from the continuous casting step in order to lower the temperature of the slab to homogenizing temperature.  Additionally, the Al alloy composition of Chen significantly overlaps the AA7xxx Al alloy.  Therefore, a prima face case of obviousness exists.  See MPEP 2144.05.
Regarding claims 5-7, the claimed cooling steps and coiling step would have been well within the skills of an ordinary artisan in order to store the Al alloy slab produced from the continuous casting process when further processing steps are not immediately followed.
.
Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive.
In the remarks, applicant argues that Chen does not teach cooling the slab upon exit from a continuous caster.
The examiner does not find applicant’s argument convincing. Since Chen teaches a preheating step prior to the homogenizing heat treatment step, the examiner concludes that the temperature of the alloy is at a lower temperature prior to entering the preheating step, which implies that the claimed cooling would have to implicitly occurred in the process of Chen upon existing the casting step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733